Title: To Thomas Jefferson from Gideon Fitz, 16 March 1807
From: Fitz, Gideon
To: Jefferson, Thomas


                        
                            March 16. 1807
                        
                        P.S. The irregularity and apparent uncertainty in the mails urges me to send this as a duplicate of the
                            foregoing letter, and by a different route; The original was sent by the way of Nashville; this through the State of
                            Georgia.
                        We have not received any information from Mr Briggs, the last mail from Nashville has just arrived, with a
                            few packets only, and not a single one for this place.
                        I have lately recieved letters from Virginia, long after date, put in the same post office at the same time,
                            which have arrived in different mails, and we often recieve letters of recent date, from the same place long before the
                            arrival of those previously dated.
                        I am at a loss where to direct to Mr. Briggs, otherwise I would not trouble you with this letter— I have just
                            received letters from the Surveying department in the Territory of Orleans—Those engaged there are really in need of
                            relief, they can neither return home to their families, nor proceed to business for want of those rewards which their
                            labor entitle them to. the waters are swelling, and it is probable that in a short time great part of that Country will be
                            rendered difficult to penetrate, and many places impassible.
                        
                            G. F.
                        
                            
                            
                        
                            
                        
                    